[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter concerns the plaintiff's Motion for Counsel Fees, Pendente Lite, dated July 26, 2001 (#113) and Motion to Modify Child Support Pendente Lite, dated July 26, 2001 (#114), and the defendant's Cross Motion for Modification of Child Support Pendente Lite, dated November 7, 2001 (#119). The court heard the testimony of both parties over two days and considered the evidence presented at the hearing, as well as the factors enumerated in §§ 46b-56, 46b-82, 46b-83, 46b-84, 46b-86, and46b-215a of the Connecticut General Statutes, including the Child Support and Arrearage Guidelines. The following findings are made:
  1. There has not been a substantial change in the respective parties' financial circumstances.
  2. It is equitable and appropriate that the current order remains in place reflecting the obligation of the defendant to pay $1,500 in child support per month.
It is hereby ordered that:
     1. The Plaintiff's Motion to Modify and the Motion for Counsel Fees are denied, without prejudice.
     2. The Defendant's Cross Motion for Modification is denied without prejudice.
     3. The Defendant continues to pay $1,500 per month in child support.
CT Page 15484
THE COURT
DOWNEY, J.